Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record.  
This is in response to the internal document of 10/27/2021. 


Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,567,565 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,533,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Specification
The amendment to the specification has been considered and entered for the record. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 36 in the following manner: 
36. (Previously Presented) The method of claim 29 wherein the static cell culture is not terminated until some point in time beyond 11 days.


Reasons for Allowance
Claims 21-44 are allowed and have been renumbered 1-24.  
The following is an examiner’s statement of reasons for allowance: for claim 21, the prior art fails to teach or fairly suggest a static culture method for expanding a population of cells that includes adding a population of desired cells and a population of antigen presenting and/or feeder cells and a medium into the gas permeable cell culture device, a ratio of the volume of said medium to a surface area of said growth surface being 2.5 ml/cm2 to 15 ml/cm2, commencing a static cell culture with the ambient gas suitable for the static cell culture making contact with said gas permeable material and in an orientation wherein said desired and antigen presenting and/or feeder cells reside upon at least a portion of said gas permeable material, not adding fresh medium from the time the static culture commenced, terminating the static cell culture beyond 4 days from the time the static cell culture commenced, and when the size of the population of desired cells exceeds the size of the population of antigen presenting and/or feeder cells.  These limitations are in combination and in context with the claim as a whole.
For claim 29, the prior art fails to teach or fairly suggest a static culture method that includes adding a population of desired cells and a population of antigen presenting and/or feeder cells and a medium into the gas permeable cell culture device, the ratio of the volume of said medium to a surface area of said growth surface being at least 5 ml/cm2 to 15 ml/cm2, commencing a static cell culture with the ambient gas suitable for a cell culture making contact with said gas permeable material and in an orientation wherein said desired and of antigen 
For claim 37, the prior art fails to teach or fairly suggest a static culture method that includes adding a population of desired cells and a population of antigen presenting and/or feeder cells and a medium into the gas permeable cell culture device, a ratio of the volume of said medium to a surface area of said growth surface being 10 ml/cm2 to 15 ml/cm2, commencing a static cell culture with ambient gas suitable for the static cell culture making contact with said gas permeable material and in an orientation wherein said desired and antigen presenting and/or feeder cells reside upon at least a portion of said gas permeable material, not adding fresh medium from the time the static culture commenced, terminating the static cell culture after 4 days from the time the static cell culture commenced, and when the size of the population of desired cells exceeds the size of the population of antigen presenting and/or feeder cells.  These limitations are in combination and in context with the claim as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799